Citation Nr: 0725386	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  97-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to further vocational rehabilitation training 
under Chapter 15, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the St. Louis, Missouri Department of Veteran's Affairs (VA) 
Regional Office (RO), which found the veteran to be an 
infeasible candidate for further vocational rehabilitation 
training under Chapter 15, Title 38, United States Code.

The veteran testified at a Travel Board hearing in March 
1998.  In a July 1998 decision, the Board denied the 
veteran's claim for further vocational rehabilitation 
training under Chapter 15.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In a March 1999 Order, the Court granted a Joint Motion for 
Remand, vacated the Board's July 1998 decision, and remanded 
the case to the Board.  The Board remanded the case in 
December 1999, December 2000, August 2001, and December 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the March 1998 Travel 
Board hearing has since left employment with the Board.  
Accordingly, the veteran was offered the opportunity to 
testify before another Veterans Law Judge at another hearing 
of his choice.  In July 2007, correspondence was received 
from the veteran in which he indicated that he wanted a 
Travel Board hearing before a Veterans Law Judge at the RO.  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The veteran should be scheduled for a Travel 
Board hearing before a Veterans Law Judge at 
the RO in connection with this appeal.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 200 & Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

